EXHIBIT 21.1 LIST OF SUBSIDIARIES Name Percentage Jurisdiction Ownership of Incorporation Summit Family Restaurants Inc. Delaware 100% HTB Restaurants, Inc. Delaware 100% (1) Northstar Buffet, Inc. Delaware 100% Star Buffet Management, Inc. Delaware 100% Starlite Holdings, Inc. Delaware 100% StarTexas Restaurants, Inc. Texas 100% SBI Leasing, Inc. Delaware 100% Sizzlin Star, Inc. Delaware 100% JB’s Star Holdings, Inc. Delaware 100% KB’s Star Holdings, Inc. Delaware 100% 4B’s Holdings, Inc. Delaware 100% Florida Buffet Holdings, Inc. Delaware 100% (1) Subsidiary of Summit Family Restaurants Inc.
